[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 7, 2005
                            No. 05-12060                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                      BIA Agency No. A78-502-898

ERDONG ZHENG,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________
                             (December 7, 2005)


Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      Erdong Zheng petitions for review of the Board of Immigration Appeals’

(“BIA’s”) orders affirming the immigration judge’s (“IJ’s”) order of removal and

denying withholding of removal under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT

relief”), 8 C.F.R. § 208.16(c), and the BIA’s order denying reconsideration of the

ruling. On appeal, Zheng argues that the BIA abused its discretion by denying his

motion to reconsider because the underlying removal order was defective. Zheng

contends that the removal order was defective because the IJ improperly applied

Matter of J-E-, 23 I. & N. Dec. 291 (BIA 2002), because in this case (1) torture is

widespread in China; (2) torture is used as a matter of policy; and (3) torture is a

pattern and practice in China, rather than an “isolated incident of mistreatment.”

He further asserts that the IJ erred by ignoring (1) descriptions in the record of

widespread torture in China, and (2) Zheng’s testimony regarding his fear of

torture if removed to China.

      Zheng then argues that the IJ’s decision denying CAT relief was not

supported by substantial evidence because (1) the IJ ignored evidence in the record

that was inconsistent with his findings but favorable to Zheng, including the fact

that first-time returnees to China are often given three months of incarceration and

detainees are often interrogated and tortured; and (2) the IJ ignored evidence that

China is a repressive regime and will ignore its own law to suit its own purposes.
                                           2
Zheng asserts that the IJ overlooked evidence that torture was pervasive and

widespread in China, evidence of China’s flagrant violations of human rights, and

Zheng’s testimony regarding his fear of torture if removed to China. He concludes

that this evidence established his eligibility for CAT relief. In response, the

Attorney General argues, in part, that we lack jurisdiction over the BIA’s first

order affirming the IJ’s decision.

      As an initial matter, we conclude from the record that we lack jurisdiction to

consider Zheng’s issues and arguments regarding the merits of his CAT relief

claim. Under § 242(a)(1), (b)(1) of the INA, a petitioner has 30 days from the date

of the final order of removal to seek review in this court. 8 U.S.C. § 1252(a)(1),

(b)(1). Zheng failed to meet this deadline by filing his petition for review with this

court on April 14, 2005, over five months from the issuance of the BIA’s final

order of removal on October 27, 2004. Since the statutory limit for filing a petition

for review in an immigration proceeding is “mandatory and jurisdictional,” it is not

subject to equitable tolling. See Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct.

1537, 1549, 131 L.Ed.2d 465 (1995) (construing the former 90-day period for

filing a petition for review under the INA § 106(a)(1), 8 U.S.C. § 1105a(a)).

Furthermore, the filing deadline is not suspended or tolled by the fact that Zheng

filed a motion to reconsider 30 days after issuance of the final order of removal. Id.

at 395-96, 115 S.Ct. at 1544-45. Therefore, we do not have jurisdiction to review
                                           3
Zheng’s claim as it relates to his final order of removal, and we dismiss the petition

to the extent Zheng challenges the BIA’s order affirming the IJ’s removal order.

      Turning to the motion for reconsideration, “[w]e review the BIA’s denial of

a motion to reconsider for abuse of discretion.” Assa’ad v. U.S. Att’y Gen., 332

F.3d 1321, 1341 (11th Cir. 2003), cert. denied, Assa’ad-Faltas v. Ashcroft, 125

S.Ct. 38 (2004). “The BIA abuses its discretion when its decision provides no

rational explanation, inexplicably departs from established policies, is devoid of

any reasoning, or contains only summary or conclusory statements.” Mickeviciute

v. INS, 327 F.3d 1159, 1162 (10th Cir.2003) (internal quotation marks and citation

omitted).

      A “motion [for reconsideration] shall specify the errors of law or fact in the

previous order and shall be supported by pertinent authority.” 8 U.S.C.

§ 1229a(c)(6)(C) (2005). Motions to reconsider are disfavored, especially in a

removal proceeding, “where, as a general matter, every delay works to the

advantage of the [removable] alien who wishes merely to remain in the United

States.” INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 724-25, 116 L.Ed.2d

823 (1992) (discussing motions to reopen). “A motion to reconsider asserts that at

the time of the Board’s previous decision an error was made.” Zhao v. U.S. Dep’t

of Justice, 265 F.3d 83, 90 (2d Cir.2001) (citation omitted). When the BIA

reconsiders one of its prior decisions, “it takes itself back in time and looks at the
                                            4
case as though a decision had never been entered. Thus, if it grants the motion, the

Board considers the case anew as it existed at the time of the original decision.” Id.

      We conclude from the record that the BIA did not abuse its discretion by

denying Zheng’s motion for reconsideration. The substance of Zheng’s motion for

reconsideration was arguments that were or could have been raised in Zheng’s

initial brief before the BIA. Additionally, Zheng has not shown that the BIA did

not consider the evidence he claims it overlooked. Therefore, the BIA did not

abuse its discretion by denying the motion for reconsideration, and we deny the

petition to the extent it challenges the BIA’s order denying reconsideration.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           5